DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Craig Miles in a telephone interview on 02/12/2021.

Claims
Claim 1, in line 7, “to flare” has been changed to --which flares--.
Claim 1, in line 16, “extending circumferentially” has been changed to --extending along the entire circumference--.
Claim 1, in line 19, “extending circumferentially” has been changed to --extending along the entire circumference--.
Claim 81, in line 10, “extending circumferentially” has been changed to --extending along the entire circumference--.
Claim 81, in line 12, “extending circumferentially” has been changed to --extending along the entire circumference--.

	Reasons for Allowance
Claims 1-11, 20, 21, 23, 25-27, 29, 31, and 81 are allowed. 


The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed, for example: the tubular conduit and it having a length disposed between a conduit first end and a conduit second end, the conduit wall thickness disposed between an external surface and an internal surface, the internal surface defining an interior passage between said conduit first end and said conduit second end, the first tubular guide which extends circumferentially and axially along said conduit internal surface which flares outwardly, the first tubular guide, the first region and a second region along said conduit internal surface, the first region extending along the entire circumference and axially along said conduit internal surface in a first continuous concave curvature, the second region adjoining said first region and extending along the entire circumference and axially along said conduit internal surface in a second continuous concave curvature terminating in said conduit first end, and the first continuous 
Also refer to page 8 in line 2 through page 16 the 4th to the last line in Applicant’s Remarks filed 01/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/12/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679